Per Curiam: The record in this case is in a state of great confusion and disorder. The proceedings appear disconnectedly, and without regard to the order in which they took place. This mode of making np a record, meets our reprehension. The first error assigned is, in sustaining plaintiff’s motion to strike the affidavit verifying the plea denying the execution of the note from the files. But this we can not consider, for the reason that the bill of exceptions does not show that such a motion Avas made, or any ruling of the court upon it, or any exception taken. We have repeatedly held, that motions of this character do not become a part of the record unless made so by means of a bill of exceptions. The next error assigned is, in the admission of the note in evidence. The note recites, that it was “given for a right to clarify cider, ale, etc.” The declaration omits any statement of this —and it is claimed that this constitutes a variance between the note and declaration. The declaration described the note correctly, as far as it went in describing it; there was no misdescription of the note ; all that can be said is, that the note was not described so fully as-it might have been. There was no variance between the note and declaration. It was unnecessary that the declaration should set forth the particular consideration for which the note was given, although mentioned in the note. The third error assigned is, in the exclusion of evidence offered by the defendant, that he did not make the note. As néither of the defendant’s pleas appears to have been verified by affidavit, he was not permitted, on trial, to deny his execution of the note. Perceiving no error in this record, the judgment is affirmed. Judgment affirmed.